Citation Nr: 0618764	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  95-12 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
deformity of the T-9 vertebrae.

2.  Entitlement to a total disability rating evaluation on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1982.  Active Duty for Training (ACDUTRA) from 
October 1978 to February 1979 is also reported.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
claims of entitlement to a rating in excess of 10 percent for 
deformity of the T-9 vertebrae, and entitlement to TDIU.  The 
Board remanded the case to the RO in February 1999 for 
further development.

The case was before the Board in June 2003 at which time the 
Board ordered further development of the case by its Evidence 
Development Unit (EDU) pursuant to the authority then 
existing at 38 C.F.R. § 19.9(a)(2).  On May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
invalidated portions of 38 C.F.R. § 19.9(a)(2) authorizing 
the Board to review evidence obtained by the EDU without 
either obtaining a waiver from the claimant or remanding the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In October 
2003, the Board remanded the case to the RO to conduct the 
development previously requested in the June 2003 development 
memorandum.  The Board remanded the claim in February 2005, 
via the Appeals Management Center (AMC) in Washington, D.C., 
for additional development.


REMAND

The Board regrets any further delay in the adjudication of 
this case, but the September 2005 VA examination report 
obtained per the Board's remand directives must be returned 
as inadequate for rating purposes.  38 C.F.R. § 4.2 (2005).  
The veteran was noted to have kyphosis and mild scoliosis of 
the thoracic spine in-service, but post-service medical 
records have included assessments of thoracic scoliosis that 
is mild to marked in degree with other examination reports 
noting no abnormal spinal curvature.  The September 2005 VA 
examination report noted x-ray findings of dextroscoliosis of 
the thoracic spine but also reported "None" for scoliosis 
in a section evaluating abnormal spinal curvatures, and 
indicated that no abnormal spinal contour is due to muscle 
spasm or severe guarding.  The September 2005 examination 
report contains contradictory findings on a potentially 
pertinent finding of fact, and must be returned as inadequate 
for rating purposes.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2004-05) (a 
30% rating may be obtained for scoliosis due to muscle spasm 
of severe guarding).

An August 1992 Board decision granted service connection for 
compression deformity of the T-9 vertebra, but denied a claim 
of entitlement to service connection for lumbar spine 
disability.  The criteria under the General Rating Formula 
for Diseases and Injuries of the Spine evaluates disability 
of the "thoracolumbar" spine.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2004-05).  The September 2005 VA examination report 
indicated the presence of degenerative disc disease of the 
lumbar spine, and medical opinion should be obtained to 
determine whether such disease is causally related to service 
connected deformity of the T-9 vertebra.  Opinion should also 
be obtained as to whether the residuals of service connected 
deformity of the T-9 vertebra prevent the veteran from 
securing and following substantially gainful employment.

On remand, additional steps should be made to remedy due 
process defects.  The November 2005 supplemental statement of 
the case (SSOC) includes a conclusion that a higher 
evaluation for thoracic spine disability prior to September 
2002 "requires moderate to severe limitation of motion with 
demonstrable deformity of a vertebral body."  This is an 
incorrect statement of law.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5285, 5291 (1992-2002).  The case should be 
evaluated under the correct schedular criteria with an 
adequate explanation as to whether a separate compensable 
rating for demonstrable deformity of the T9 vertebra is 
warranted under DC 5285.  Explanation should also be provided 
as to whether a higher rating is warranted for scoliosis of 
the thoracic spine, and whether degenerative disc disease of 
the lumbar spine is part and parcel of service connected 
disability.

Furthermore, changes in the regulatory criteria during the 
pendency of this appeal raise the possibility that a 
disability rating may be assigned with an effective date 
subsequent to the filing of the claim on appeal.  See 
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 
10, 2000) (VA may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period).  A 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) should be sent to the veteran that includes an 
explanation as to the information or evidence needed to 
establish an effective date of award for an increased rating, 
as outlined by the CAVC in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  Send the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to establish an 
effective date of award for an increased rating, 
as outlined by the CAVC in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain the following records in the 
possession of a federal agency:
      a) complete clinic records from the Jackson 
and Tuscaloosa VA Medical Centers (VAMC) since 
November 2005; and
      b) the results from the EMG/NCV study 
conducted in conjunction with the September 2005 
VA examination.

3.  Schedule the veteran for orthopedic examination 
to determine the current nature and severity of the 
chronic orthopedic manifestations of his service 
connected deformity of the T-9 vertebra.  The 
examiner should be requested to perform any and all 
tests necessary and the results should be included 
in the examination report.  After physically 
evaluating the veteran, the medical examiner should 
address the following questions, to the best of 
his/her medical knowledge:
      a) what are the veteran's range of motion 
findings in flexion, extension, left and right 
lateral extension, and left and right lateral 
flexion of the thoracolumbar spine;
      b) whether it is at least as likely as not 
that the veteran's dextroscoliosis of the thoracic 
spine, first manifested in service, or any other 
abnormal spinal contour is due to a history of 
muscle spasm or severe guarding;
      c) does the veteran have pain, pain on use, 
weakness, incoordination, or excess fatigability of 
the thoracolumbar spine related to service 
connected deformity of the T-9 vertebra?  If 
feasible the examiner should portray any additional 
functional limitation of the thoracolumbar spine 
due to these factors in terms of degrees of 
additional loss of motion.  If not feasible, this 
should be stated for the record together with the 
rationale.  If the veteran does not have pain or 
any of the other factors, that fact should be noted 
in the file; and
      d) provide a rationale for the contradictory 
findings contained in the veteran's private and VA 
clinic records and the VA examination reports of 
record with respect to the presence or absence of 
scoliosis.

4.  Schedule the veteran for neurologic 
examination to determine the current nature and 
severity of the chronic neurologic manifestations 
of deformity of the T-9 vertebra, if any.  Send 
the claims folder to the examiner for review, and 
request the examiner to acknowledge review of the 
claims folder in the examination report.  The 
examiner should be requested to perform any and 
all tests necessary and the results should be 
included in the examination report.  After 
physically evaluating the veteran, the medical 
examiner should provide findings on the 
following:
      a) whether it is at least as likely as not 
(probability of 50% or greater) that any symptoms 
associated with degenerative disc disease of the 
lumbar spine is causally related and/or 
aggravated by the veteran's service connected 
residuals of deformity of the T-9 vertebra; 
      b) if so, identify all such manifestations 
specifying any and all neurologic symptoms (e.g., 
neuritis, neuralgia, sensory loss, body part 
dysfunction, etc.) with reference to the nerve(s) 
affected and an explanation of the results from 
the September 2005 EMG/NVV study; and
      c) whether it is at least as likely as not 
(50% probability or greater) that service 
connected residuals of compression deformity of 
the T-9 vertebra prevents the veteran from 
securing and maintaining substantially gainful 
employment?

4.  Following completion of the foregoing, 
readjudicate the claim on appeal.  In so doing, 
provide a rationale for (1) whether a separate 
compensable rating for demonstrable deformity of 
the T9 vertebra is warranted under the "old" 
version of DC 5285 (2) whether a higher rating is 
warranted due to scoliosis of the thoracic spine; 
and (3) whether degenerative disc disease of the 
lumbar spine is part and parcel of service 
connected disability.  If any benefit on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC.  The 
veteran and his representative should be allowed 
an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


